Citation Nr: 1549292	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a bilateral ankle disability.

2. Whether new and material evidence has been received to reopen a service connection claim for hearing loss.

3.  Whether new and material evidence has been received to reopen a service connection claim for tinnitus.

4.  Entitlement to service connection for earaches.

5.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2011, a statement of the case was issued in April 2013, and a substantive appeal was received in April 2013.   

The Veteran presented testimony at a Board hearing in June 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The reopened claims, as well as the service connection claims for earaches and bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2004, the RO denied the Veteran's service connection claim for a bilateral ankle disability.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

2.  Certain evidence received since the May 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the May 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  In September 2005, the RO denied the Veteran's service connection claim for hearing loss.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

4.  Certain evidence received since the September 2005 decision is neither cumulative nor redundant of the evidence of record at the time of the September 2005 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

5.  In September 2005, the RO denied the Veteran's service connection claim for tinnitus.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

6.  Certain evidence received since the September 2005 decision is neither cumulative nor redundant of the evidence of record at the time of the September 2005 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The May 2004 RO rating decision, which denied the Veteran's service connection claim for a bilateral ankle disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the May 2004 RO rating decision is new and material; accordingly, the claim of service connection for a bilateral ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The September 2005 RO rating decision, which denied the Veteran's service connection claim for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the September 2005 RO rating decision is new and material; accordingly, the claim of service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The September 2005 RO rating decision, which denied the Veteran's service connection claim for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002).

6.  Evidence received since the September 2005 RO rating decision is new and material; accordingly, the claim of service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claims of service connection for a bilateral ankle disability and hearing loss/tinnitus were denied by way of May 2004 and September 2005 RO decisions.  The Veteran failed to file timely notices of disagreement, and no evidence was received within the appeal periods after the decisions.  As such, the decisions became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2011) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  




Ankles

The evidence on record at the time of the May 2004 denial included the service treatment records and post service outpatient treatment records (VA) dated in February 2004.  The RO acknowledged that the service treatment records included evidence of multiple treatments for bilateral ankle pain (diagnosed as shin splints) and a right ankle sprain during service.  It also noted that the February 2004 treatment reports included complaints of arthritis pain.  It denied the claim because the RO found that that there was no current, diagnosed or identifiable malady, and that pain alone did not constitute a disability.  

Evidence received since the May 2004 rating decision includes additional outpatient treatment reports in which the Veteran continued to complain of pain and weakness in his bilateral ankles (VBMS, 8/4/07, 4/11/11).  An August 2008 treatment report reflects not only pain, but right ankle limitation of motion (VBMS, 4/11/11, p. 15).    

The Board recognizes that September 2005 x-rays were unremarkable.  However, the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board notes that the Veteran has also submitted lay statements and has offered credible testimony at a Board hearing regarding his current symptomatology.  

The Board finds that the treatment reports, the lay statements, and his own testimony meet the low threshold of 38 C.F.R. § 3.156(a) and constitute new and material evidence to reopen the Veteran's claim.  The new evidence suggests the existence of a current disability that has yet to be diagnosed.  Consequently, the new evidence triggers the VA's duty to provide a medical examination and opinion.  As new and material evidence has been received to reopen the claim, the claim of entitlement to service connection is reopened.   

Hearing loss and tinnitus

The evidence on record at the time of the September 2005 denial included the service treatment records and post service outpatient treatment records (VA) dated February 2004 through July 2005.  The Veteran contended that he suffered from acoustic trauma from an explosion and that he lost his hearing for two days.  The RO denied the claim because the service treatment records failed to reflect that the Veteran suffered acoustic trauma, and his hearing was normal upon separation from service.  

Evidence received since the September 2005 rating decision includes additional outpatient treatment reports in which the Veteran continued to complain of hearing loss, tinnitus, and earaches.  The treatment records also reflect that the Veteran has been prescribed hearing aids.  In December 2009, the Veteran reported pain when wearing his hearing aids (VBMS, 4/11/11, pgs. 23-24).  He was diagnosed with an "osteoma of the left external auditory canal, and a much smaller one on the right side also."  

Additionally, although the service treatment records fail to reflect acoustic trauma in the form of an explosion, they do reflect that the Veteran was a combat engineer, that he was issued ear plugs in May 1974 (VBMS, 4/22/15, STRs #1, p. 5) and that he was given an audiologic examination in August 1974 (VBMS, 4/22/15, STRs #2, p. 10).  

Finally, the Veteran has submitted a May 2011 lay statement from his wife who indicated that she has known the Veteran since high school, and he never had a problem with his hearing prior to service; but that he has had hearing loss and ear pain since service.   
  
The Board finds that the new evidence meets the low threshold of 38 C.F.R. 
§ 3.156(a) and constitutes new and material evidence to reopen the Veteran's claim; because it suggests that the Veteran was exposed to excessive noise during service.  The new evidence triggers the VA's duty to provide a medical examination and opinion.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that an RO letter dated April 2011 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  


		(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a bilateral ankle disability is granted.

New and material evidence having been received, the petition to reopen a claim of service connection for hearing loss is granted.

New and material evidence having been received, the petition to reopen a claim of service connection The Veteran's service connection claim for tinnitus is granted.


REMAND

In an April 2007 correspondence, the Veteran stated that he cannot work and that he was in receipt of Social Security Administration (SSA) benefits.  Since the precise nature of the Veteran's medical history may be relevant in the present case, the Veteran's SSA records should be obtained.  VA has a duty to obtain SSA records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Ankles, hearing loss, tinnitus, earaches

As noted earlier, the Veteran was treated numerous times in service for ankle disabilities (diagnosed as shin splints) and was also treated for a right ankle sprain.  The Board finds that a VA examination and opinion is warranted to determine the nature and etiology of any ankle disability.  

Likewise, the Board noted that the Veteran was a combat engineer and that he gave credible testimony with regard to excessive noise exposure.  This is substantiated by the fact that the service treatment records reflect that he was administered earplugs.  The Board finds that in affording the benefit of the doubt to the Veteran, he was indeed exposed to excessive noise in service.  The Board finds that a VA examination and opinion is warranted to determine the nature and etiology of any ear disability (to include hearing loss, tinnitus, and earaches).     

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

2.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's bilateral ankle disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any ankle disability began during or is causally related to service, to include as due to a right ankle sprain and bilateral shin splints that the Veteran incurred in service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

 3.  The Veteran should be afforded a VA audiologic examination for the purpose of determining the nature and etiology of the Veteran's bilateral hearing loss, tinnitus, and earaches.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any ear disability (to include hearing loss, tinnitus, and earaches) began during or are causally related to service, to include as due to exposure to excessive noise in service.  

The examiner is advised that the Board accepts as true, the contention that the Veteran was exposed to excessive noise in service.  Moreover, the Veteran is competent to report injuries and symptoms and his reports must be considered in formulating the requested opinion.  
  
4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


